


Exhibit 10.3
THE HOME DEPOT, INC.


EQUITY AWARD AGREEMENT
Executive Officers – U.S.




GRANTED TO:
<NAME >
<XXX-XX-XXXX>
NUMBER OF SHARES OF THE HOME DEPOT, INC.
COMMON STOCK:
VESTING SCHEDULES:
GRANT DATE:
<DATE>
PERFORMANCE SHARE AWARD
Target Award: <X,XXX>
Threshold Award: <X,XXX>
Maximum Award: <XX,XXX>
Performance Period of 3 Fiscal Years beginning with <YEAR>
PERFORMANCE PERIOD
<YEAR - YEAR>

 


In recognition of the value of your continued service as a key employee, The
Home Depot, Inc., a Delaware corporation, on and as of the date specified above
(the “Grant Date”), hereby grants to you, an employee of the Company or one of
its subsidiaries, affiliates or related entities (collectively the “Company”),
pursuant to this Equity Award Agreement (this “Award Agreement”), the following
award (the “Award”) of performance shares (the “Performance Shares”) of up to
the above-stated Maximum Award, which may be earned in accordance with the
performance vesting and other terms and conditions described below. In addition
to the terms and conditions set forth herein, the Award is subject to and
governed by the terms and conditions set forth in the Company’s Amended and
Restated 2005 Omnibus Stock Incentive Plan (the “Plan”), a summary of which has
been delivered to you, and the Plan is incorporated herein by reference. Unless
defined in the Award Agreement or the context otherwise requires, capitalized
terms used in this Award Agreement will have the meanings set forth in the Plan.


You will be deemed to have accepted, and agree to comply with, all the terms and
conditions of this Award Agreement upon your acceptance of the Award(s) granted
herein.




A.
PERFORMANCE SHARE TERMS AND CONDITIONS



1.
Performance Vesting.



(a)    Average Operating Profit. Up to <XX>% of the Performance Share Target
Award may be earned upon achievement of the Average Operating Profit target for
the Performance Period, in accordance with the following schedule. The Committee
will certify Average Operating Profit and vest any earned Performance Shares as
soon as administratively practical, but not later than the 90th day following
the end of the Performance Period.
            
Average Operating Profit Target
($ Millions)
Percentage of Target Award Performance Shares Earned
Below Threshold:
Below $
0%
Threshold:
$
%
Target:
$
%
Maximum:
$ or above
%


1

--------------------------------------------------------------------------------




The percentage of the Performance Share Target Award earned between Threshold
and Target and Target and Maximum is based on interpolation, as set forth on
Schedule A.
(b)    Average ROIC. Up to <XX>% of the Performance Share Target Award may be
earned upon achievement of the Average ROIC target for the Performance Period,
in accordance with the following schedule. The Committee will certify Average
ROIC and vest any earned Performance Shares as soon as administratively
practical, but not later than the 90th day following the end of the Performance
Period.
Average ROIC
 
Percentage of Target Award Performance Shares Earned
Below Threshold:
Below %
0%
Threshold:
%
%
Target:
%
%
Maximum:
% or above
%



The percentage of the Performance Share Target Award earned between Threshold
and Target and Target and Maximum is based on interpolation, as set forth on
Schedule A.


2.
Delivery of Shares. The number of shares of Common Stock that you earn under
this Section A. will be delivered to you as soon as administratively
practicable, but not later than the 90th day following the end of the
Performance Period. Before such delivery, the Committee will certify in writing
the number of Performance Shares that you have earned. No fractional shares will
be delivered pursuant to this Award and any fractional shares earned will be
paid in cash.



3.
Employment Termination. Except as provided in Section A.4. below, if your
employment with the Company terminates before the end of the Performance Period,
this Performance Share award will be forfeited on the date of such termination.



4.
Death, Disability or Retirement. If your employment with the Company terminates
during the Performance Period, because of your death, Disability or Retirement,
in each case at or after Retirement Eligibility, you will be entitled to all of
the Performance Shares earned in accordance with Section A.1., determined at the
end of the Performance Period. Such shares will be delivered to you (or your
estate) as soon as administratively practicable, but not later than December 31,
after the end of the Performance Period. If your employment with the Company
terminates during the Performance Period due to your death or Disability before
Retirement Eligibility, you will be entitled to a prorated portion of the
Performance Shares earned in accordance with Section A.1., determined at the end
of the Performance Period and based on the ratio of the number of days you are
employed during the Performance Period to the total number of days in the
Performance Period. Such payments will be paid to you (or your estate) as soon
as administratively practicable, but not later than December 31, after the end
of the Performance Period. Notwithstanding the foregoing, the Performance Shares
will be forfeited on the earlier of (a) the date of your discharge for Cause
during the Performance Period, or (b) if you breach Section B.6., as of the date
of such violation.



5.
Change in Control. Unless previously forfeited, the Performance Share award will
vest upon your termination of employment without Cause, as defined below, within
twelve (12) months following the occurrence of a Change in Control in that
number of Performance Shares determined as follows: (i) the number of
Performance Shares that would have been earned under Section A.1., treating the
date of the Change in Control as the last day of the Performance Period and
prorating the Performance Share award based on the ratio of the number of days
during the Performance Period before the Change in Control to the total number
of days in the Performance Period absent such Change in Control; plus (ii) the
number of Performance Shares representing the Performance Share Target Award and
prorating the Performance Share Target Award based on the ratio of the number of
days during the Performance Period after the Change in Control to the total
number of days in the Performance Period absent such Change in Control. As


2

--------------------------------------------------------------------------------




soon as administratively practicable, but not later than the 90th day after your
termination of employment, the Company will deliver to you one share of Common
Stock for each such vested Performance Share, which payment will be in lieu of
any payment under Section A.1.


6.
Transferability. The Performance Shares may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner, whether by the operation
of law or otherwise. Any attempted transfer of the Performance Shares prohibited
by this Section A.6. will be null and void.



7.
Adjustment for Dividends. Upon the payment of any cash dividend on the Common
Stock before the Company’s transfer agent establishes a book entry account in
your name representing the earned Performance Shares, the number of performance
shares will be increased by the number obtained by dividing (x) the aggregate
amount of the dividend that would be payable if each Performance Share were
issued and outstanding and entitled to dividends on the dividend payment date,
by (y) the closing stock price of the Common Stock on the dividend payment date.



8.
Performance Share Definitions.

a.
“Average Operating Profit” means the Company’s average Operating Profit for the
Performance Period, determined by adding the Operating Profit for each fiscal
year during the Performance Period based on a 52-week period commencing at the
start of the fiscal year and dividing by three.

b.
“Average ROIC” means the Company’s average ROIC for the Performance Period,
determined by adding the ROIC for each fiscal year during the Performance Period
(based on a 52-week period commencing at the start of the fiscal year) and
dividing by three.

c.
“Operating Profit” means, for any fiscal year, “operating profit” as defined by
the Committee for the Company’s Management Incentive Plan for that fiscal year.

d.
“Performance Period” means the Company’s three (3) consecutive fiscal years
commencing with the fiscal year beginning <DATE>.

e.
“Performance Share” means a bookkeeping entry that records the equivalent of one
(1) share of Common Stock.

f.
“Performance Share Target Award” means that target number of Performance Shares
awarded to you pursuant to the cover page of this Award Agreement and which may
be earned in accordance with Section A.1.

g.
“Performance Share Maximum Award” means that maximum number of Performance
Shares awarded to you pursuant to cover page of this Award Agreement and which
may be earned in accordance with Section A.1., representing 200% of the
Performance Share Target Award.

h.
“ROIC” means, for a fiscal year, the Company’s return on invested capital, as
defined by the Committee during the first 90 days of such fiscal year.



9.
Rights Unsecured. You will have only the Company’s unfunded, unsecured promise
to pay pursuant to the Performance Share terms. Your rights will be that of an
unsecured general creditor of the Company, and you will not have any security
interest in any assets of the Company.





B.
GENERAL TERMS AND CONDITIONS



1.
Limitation of Rights. The granting of this Award will not give you any rights to
similar grants in future years or any right to be retained in the employ or
service of the Company or interfere in any way with the right of the Company to
terminate your services at any time or your right to terminate your services at
any time.



2.
Withholding. You are responsible for all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to your Award


3

--------------------------------------------------------------------------------




to satisfy statutory withholding requirements. Unless you promptly tender
payment in full by cash, check or shares of Common Stock, such payment will be
made by withholding shares of Common Stock then due to be delivered to you.
Shares withheld or tendered as payment of required withholding will be valued at
the closing price per share of the Common Stock on the date such withholding
obligation arises, or if there were no sales on such date, the closing price on
the nearest preceding date on which sales occurred.


3.
Limitation of Actions. Any lawsuit with respect to any matter arising out of or
relating to this Award must be filed no later than one (1) year after the date
that the Company and/or its affiliates denies your claim or any earlier date
that the claim otherwise accrues.



4.
Adjustments. The Award will be subject to adjustment or substitution in
accordance with Section 12 of the Plan.



5.
Delivery of Shares. The Company will not be required to deliver any shares, or
establish a book entry account representing such shares, pursuant to this Award
if, in the opinion of counsel for the Company, such issuance would violate (i)
the Securities Act of 1933 or any other applicable federal, state or foreign
laws or regulations; or (ii) the requirements of any stock exchange or authority
upon which the securities of the Company may then be listed or traded. Prior to
the issuance of any shares pursuant to this Award, the Company may require that
you (or your legal representative upon your death or Disability) enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.



6.
Restrictive Covenants.



a.
Confidential Information. You acknowledge that through your employment with the
Company that you have acquired and had access to the Company’s Confidential
Information and that you will continue to acquire and have access to such
Confidential Information. You agree that the Company may prevent the use or
disclosure of its Confidential Information through use of an injunction or other
means and acknowledge that the Company has taken all reasonable steps necessary
to protect the secrecy of the Confidential Information. You agree that you have
not used or disclosed any Confidential Information to any third party, and will
not do so in the future, and you further agree to return all documents or any
other item or source containing Confidential Information or any other property
of the Company, to the Company immediately upon termination of employment with
the Company for any reason. You also agree to respond to requests by the Company
for information pertaining or relating to the Company which may be within your
knowledge. Nothing in this Award Agreement is intended to interfere with your
right to report possible violations of law or regulation to, or to cooperate in
an investigation conducted by, any governmental agency or entity, including the
Securities and Exchange Commission.



b.
Non-Competition. Due to your access to Confidential Information, and because of
the specialized skills, learning, abilities, contacts, and information you
obtained by reason of having worked for the Company, you agree that you will
not, during the course of your employment and for a period of eighteen (18)
months following the termination of your employment with the Company, regardless
of the reason for such termination, enter into or maintain an employment or
contractual relationship, either directly or indirectly, to provide to any
Competitor services that are the same as or similar to the services you provided
to the Company, either directly or indirectly, at any point during the last two
(2) years of your employment with the Company. Should you wish to enter into an
employment or other relationship with a Competitor before the expiration of the
above-referenced eighteen (18) month period, you agree to request written
permission from the Executive Vice President – Human Resources of the Company
before entering into such employment or other relationship. The Company may
approve or not approve the relationship or employment at its sole discretion. If
you work in California, North Dakota, Oklahoma, or other state that prohibits
the enforcement of non-competition agreements in employment, this Section B.6.b.
does not apply to you. If you are a practicing attorney, the Restrictive
Covenants in Section B.6. shall not apply to you in a way that would restrict
your ability to practice law or otherwise violate applicable rules of
professional conduct.



c.
Non-Solicitation of Employees. You acknowledge that through your employment with
the Company you have acquired and had access to Confidential Information
concerning the performance and qualifications


4

--------------------------------------------------------------------------------




of Company employees. Accordingly, you agree that during the course of your
employment and for a period of twenty-four (24) months following the termination
of your employment with the Company, you will not directly or indirectly Solicit
any employee of the Company with whom you had material contact during your
employment, or with respect to whom you obtained or had access to Confidential
Information while employed with the Company, to terminate his or her employment
or other relationship with the Company without the prior written approval from
the Executive Vice President – Human Resources. For purposes of this paragraph,
“Solicit” shall include any solicitation, enticement, or encouragement
whatsoever, regardless of which party initiated the initial contact, as well as
any direct or indirect involvement in the recruitment, referral, interviewing,
hiring, or setting of the initial terms and conditions of employment.


d.
Reasonableness of Restrictions. You agree that the restrictions contained in
Section B.6.a., b., and c. of this Award Agreement are reasonable, appropriate,
and narrowly tailored to protect the legitimate business interests of the
Company, including but not limited to its legitimate interest in protecting
valuable Company Confidential Information, trade secrets, customer goodwill, and
specialized training provided to you, and that your full compliance with such
restrictions will not unduly or unreasonably interfere with your ability to
obtain other gainful employment. You further acknowledge that you had a full and
free choice as to whether to accept the terms of this Award Agreement, including
the terms of this Section B.6., and that by accepting the Award(s), you consent
to be bound by all terms of this Award Agreement.



e.
Breach. The Company’s obligations to you under this Award Agreement are
expressly contingent upon the performance of your obligations under this Award
Agreement, including but not limited to those contained in this Section B.6. You
agree that any breach by you of this Award Agreement will result in the
immediate forfeiture and cancellation of your Award(s) and will entitle the
Company to all its other remedies allowed in law or equity, including but not
limited to the return of any shares of Common Stock and/or the proceeds you
received from the sale of any shares granted by any Award(s). You further agree
that any breach by you of this Section B.6. will cause the Company irreparable
harm and shall entitle the Company to an injunction to prevent a further breach
of this Award Agreement by you, in addition to any and all remedies available to
the Company under this Award Agreement. You acknowledge and agree that the
balance of the hardships tips in favor of enforcing this Award Agreement. You
further acknowledge and agree that precisely quantifying the damages suffered by
the Company for your breach of any portion of this Section B.6. might not be
possible or feasible, and, for that reason, any remaining shares of the Common
Stock that you hold that were granted by any Awards, and the value of any
proceeds you received from the sale of any shares granted by such Awards, shall
be a fair and reasonable measure of the Company’s damages for your breach. In
addition, the Company will be entitled to recover its reasonable attorney fees
if it succeeds in obtaining an injunction against you for breach or threatened
breach of this Section B.6. or otherwise proving in court that you violated any
provision of this Section B.6.



7.
Severability. If any term, provision, covenant or restriction contained in the
Award Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award Agreement will
remain in full force and effect, and will in no way be affected, impaired or
invalidated.



8.
Controlling Law. This Award will be construed, interpreted and applied in
accordance with the law of the State of Georgia, without giving effect to the
choice of law provisions thereof. You agree to irrevocably submit any dispute
arising out of or relating to this Award to the exclusive jurisdiction of the
Atlanta Division of the U.S. District Court for the Northern District of
Georgia, or, if federal jurisdiction is not available, the Superior Court of
Cobb County, Georgia. You also irrevocably waive, to the fullest extent
permitted by applicable law, any objection you may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute, and you agree to accept
service of legal process from the courts of Georgia. You agree to accept service
of process by mail or by any other means sufficient to ensure that you receive a
copy of the items served.



9.
Construction. The Award Agreement and the Plan contain the entire understanding
between the parties with respect to this Award. There are no other
representations, agreements, arrangements or understandings, oral or written,


5

--------------------------------------------------------------------------------




between and among the parties hereto relating to this Award which are not fully
expressed herein. If a court of competent jurisdiction determines that any
provision of Section B.6.a., b., or c. is unenforceable, the parties agree that
they shall ask the court to modify, or “blue pencil,” such provision(s) to allow
for the enforcement of the terms of Section B.6. to the fullest extent permitted
by law.


10.
Headings. Section and other headings contained in the Award Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award Agreement or any
provision hereof.



11.
Disclaimer of Rights. Nothing contained herein will constitute an obligation for
continued employment.



12.
Offset. The Company may deduct from amounts otherwise payable under this Award
all amounts owed by you to the Company and its affiliates to the maximum extent
permitted by applicable law.



13.
Terms of Plan. The Award is subject to the terms and conditions set forth in the
Plan, which are incorporated into and will be deemed to be a part of this Award
Agreement, without regard to whether such terms and conditions (including, for
example, provisions relating to certain changes in capitalization of the
Company) are otherwise set forth in this Award Agreement. In the event that
there is any inconsistency between the provisions of this Award Agreement and of
the Plan, the provisions of the Plan will govern.



14.
Code Section 409A Compliance. To the extent applicable, it is intended that this
Award and the Plan not be subject to, or alternatively comply with, the
provisions of Code Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply. This Award and the Plan will be interpreted and
administered in a manner consistent with this intent, and any provision that
would cause the Award or the Plan to fail to satisfy Code Section 409A will have
no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by Code Section 409A and
may be made by the Company without your consent).



15.
Notice. Any written notice required or permitted by this Award Agreement must be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company’s Executive Vice President – Human Resources at Company’s corporate
headquarters at 2455 Paces Ferry Road, N.W., Atlanta, Georgia 30339-4024, or to
you at your most recent home address on record with the Company. Notices are
effective upon receipt.





C.
AWARD DEFINITIONS

As used herein, the following terms will be defined as set forth below:


1.
“Board” means the Company’s Board of Directors.



2.
“Cause” means a finding by the Company that you have (i) committed any felony or
committed a misdemeanor involving theft or moral turpitude, (ii) committed any
act or omission that constitutes neglect or misconduct with respect to your
employment duties which results in economic harm to the Company, (iii) 
violated  any of the Company’s substance abuse, compliance or any other policies
applicable to you, which may be in effect at the time of the occurrence, or (iv)
breached any material provision of any offer letter, award agreement,
employment, non-competition, intellectual property or other agreement, in effect
at the time of the breach, between you and the Company.



3.
“Change in Control” means and includes the occurrence of any one of the
following events:



i)
any “person” (as that term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934 (“1934 Act”), is or becomes the “beneficial
owner” (as defined in the 1934 Act), directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) an
acquisition directly from the Company, (B) an acquisition by the Company, (C) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company, or (D) an acquisition pursuant to a Non-


6

--------------------------------------------------------------------------------




Qualifying Transaction (as defined in subsection (iii) below);


ii)
during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board (the “Incumbent Directors”)
cease, for any reason, to constitute at least a majority of the Board, provided
that any person becoming a director after the beginning of such 12-month period
and whose election or nomination for election was approved by at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the Company’s proxy statement in which such individual
was named as a nominee for election as a director, without objection to such
nomination) shall be an Incumbent Director;



iii)
the consummation of (A) any reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
(other than an internal reorganization), or (B) the sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company (in either such case a “Transaction”), unless immediately
following such Transaction: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the outstanding Common Stock
immediately prior to such Transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power for the election of directors of the
entity resulting from, or owning the assets so purchased in, such Transaction
(the “Surviving Entity”) in substantially the same proportions as their
ownership, immediately prior to such Transaction, of the outstanding Common
Stock, and (y) at least a majority of the members of the board of directors of
the Surviving Entity were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Transaction (any Transaction that satisfies all of the criteria specified in (x)
and (y) above shall be deemed to be a “Non-Qualifying Transaction”); or,



iv)
the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



4.
“Code” means the Internal Revenue Code of 1986, as amended.



5.
“Committee” means the Leadership Development and Compensation Committee of the
Board.



6.
“Common Stock” means the Company’s $.05 par value common stock.



7.
“Competitor” means any company or entity that sells or offers Products or
Services that are the same as or similar to the Products or Services sold and
offered by the Company in the United States, Canada, Puerto Rico, Mexico, China
or any other location in which the Company currently conducts business or may
conduct business without the prior written consent of the Company. Businesses
that compete with the Company specifically include, but are not limited to, the
following entities and each of their subsidiaries, affiliates, assigns,
franchisees, or successors in interest: Lowe’s Companies, Inc. (including, but
not limited to, Eagle Hardware and Garden, and Orchard Supply and Hardware
Company); Sears Holding Corp.; Amazon.com; Menard, Inc.; HD Supply Holdings,
Inc.; Floor & Decor; Lumber Liquidators, Inc.; Ace Hardware; True Value Company;
and Wal-Mart.



8.
“Confidential Information” means any data or information that is valuable to the
Company and not generally known to competitors of the Company or other
outsiders, regardless of whether the confidential information is in printed,
written or electronic form, retained in your memory or has been compiled or
created by you, including but not limited to operations, services, information
technology, technical, financial, personnel, staffing, payroll, information
about employee compensation and performance, computer systems, marketing,
advertising, merchandising, strategic planning, product, vendor, supplier,
customer or store planning data, trade secrets, construction, data security
information, or other information similar to the foregoing.



9.
“Disability” means that you have been found to be “Disabled” by the Company’s
long-term disability carrier or third party administrator, or if you are not a
participant in the Company’s long-term disability plan, under the criteria used
by the Company’s long-term disability plan.



10.
“Products or Services” means anything of commercial value, including, without
limitation, goods; personal, real,


7

--------------------------------------------------------------------------------




or intangible property; services; financial products; business opportunities or
assistance; or any other object or aspect of business or the conduct thereof.


11.
“Retirement” means termination of employment, other than for Cause, with the
Company on or after your attainment of age 60 and having at least five (5) years
of continuous service with the Company.



12.
“Retirement Eligibility” means attainment of age 60 and completion of at least
five (5) years of continuous service with the Company.




8